Citation Nr: 0213457	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  99-18 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel

INTRODUCTION

The veteran had active service from October 1952 to August 
1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

This appeal was previously denied by the Board in a decision 
dated February 14, 2001.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(the Court), which vacated the Board's decision in a Court 
order dated June 6, 2001.  The Court also granted the 
Appellee's Motion to Remand and to Stay Proceedings 
(Appellee's Motion), which directs the Board to consider this 
appeal under 38 U.S.C.A. § 5103 (West Supp. 2002).  

The Board notes that in an April 2002 Written Brief 
Presentation, the veteran's representative presents argument 
that the veteran's schizophrenia is related to his active 
service.  That issue has not been developed for appellate 
review, and is hereby referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal was obtained.

2.  The Board denied a claim for service connection for PTSD 
in a March 1989 decision.

3.  The evidence associated with the claims file since the 
time of the March 1989 Board decision is new, and so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
PTSD.

4.  The evidence does not show that the veteran has a current 
diagnosis of PTSD. 


CONCLUSIONS OF LAW

1.  New and material evidence was presented to reopen a claim 
for entitlement to service connection for PTSD.  38 U.S.C.A. 
§§ 5103, 5103A, 5108 (West 1991 & Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102 and 3.159); 38 C.F.R. § 3.156 (2001).  

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102 and 3.159); 
38 C.F.R. §§ 3.303, 3.304 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that he 
currently has PTSD as a result of his active military 
service.  As noted in the Introduction to this decision, this 
matter was previously denied by the Board in a February 2001 
decision.  That decision was vacated by the Court in a June 
2001 Order.  The Court also granted the Appellee's Motion, 
which directs the Board to consider this appeal under 
38 U.S.C.A. § 5103 (West Supp. 2002).  The Appellee's Motion 
found that although the Board's February 2001 decision 
"appears to contain a finding that the duty to assist 
provisions of the Act apply to and were met in this case, the 
decision contains no finding or discussion as to whether the 
notice provisions of the Act, 38 U.S.C. § 5103, as amended, 
apply to this claim."  (Appellee's Motion, at 2).  Thus, the 
Appellee's Motion directed the Board to readjudicate the 
claim in light of the Veterans Claims Assistance Act of 2000 
(VCAA).  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
Board will proceed with readjudication of this appeal, with 
careful focus on the VCAA.    

A brief review of the history of this appeal is as follows.  
In a March 1989 decision, the Board denied the veteran's 
claim for entitlement to service connection for PTSD.  The 
basis of the Board's decision was that despite evidence that 
the veteran had engaged in combat with the enemy during 
active service, there was no probative medical evidence 
indicating that any current psychiatric symptoms were due to 
PTSD, which was related to his active service. 

The Board's March 1989 decision is a final decision.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2002).  In May 1999, 
the veteran submitted a request to reopen his claim for 
service connection for PTSD.  In a July 1999 rating decision, 
the RO denied the claim for service connection for PTSD on 
the basis that there was no confirmed diagnosis of PTSD of 
record.  Although the RO acknowledged the prior March 1989 
Board decision, it does not appear that the RO adjudicated 
the claim on the basis of new and material evidence.  Rather, 
they addressed the claim on the merits, and denied the claim.  
The veteran disagreed with that decision and initiated this 
appeal.  

Although the RO did not address the claim on the basis of new 
and material evidence, the Board finds that the issue is more 
appropriately characterized as whether new and material 
evidence has been submitted to reopen a claim for entitlement 
to service connection for PTSD.  This characterization is 
appropriate because there is a prior final decision on this 
issue.  As such, the Board first must determine whether new 
and material evidence has been presented before reopening and 
adjudicating the claim for service connection on the merits.  
See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996) 
(regardless of a determination made by the regional office, 
the Board must ensure that it has jurisdiction over a case 
before adjudicating the case on the merits).  There is no 
prejudice to the veteran by proceeding with an analysis of 
new and material evidence, as the Board finds that the record 
contains sufficient evidence to reopen the claim, and the 
primary focus of this decision will be on the merits of the 
service connection claim.  Additionally, the August 1999 
statement of the case (SOC) provided the veteran with some of 
the regulations governing new and material evidence claims.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is not prejudice to the appellant).

On November 9, 2000, the VCAA was enacted.  Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002).  Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist, and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  Implementing regulations for the 
VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.159).  The intended effect of the 
implementing regulations was to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to claimants who file 
a claim for benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Both the VCAA statutes and the implementing regulations will 
be collectively referred to as "the VCAA." 

Initially, the Board notes that the RO certified this case 
for appeal to the Board in March 2000, which was prior to 
enactment of the VCAA.  Nevertheless, the VCAA was enacted 
while this appeal was pending, and is applicable to this 
appeal.  Although the RO did not have the opportunity to 
consider the applicability of the VCAA in this appeal, the 
Board finds that the VCAA has since been applied, as is 
explained in more detail below.  As such, there is no 
prejudice in proceeding with adjudication of this appeal.  
See Bernard, supra.  

One of the requirements under the VCAA is that VA notify a 
claimant of any information or evidence that is necessary to 
substantiate the claim, including which portion of evidence 
the claimant should provide, and which portion VA would 
attempt to obtain.  38 U.S.C.A. § 5103; see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (requiring VA to 
notify the veteran of what evidence he was required to 
provide and what evidence VA would attempt to obtain).  A 
review of the claims file reveals that following the 
veteran's May 1999 claim for service connection for PTSD, the 
RO sent him a letter in a May 1999 explaining the 
requirements for establishing service connection for PTSD.  
The letter informed the veteran that information was needed 
to establish that he had a stressor during active duty, and 
that the stressor was required to accept a diagnosis of PTSD.  
In June 1999, the veteran responded with a statement 
indicating that his claimed stressors were related to his 
combat service (the record indicates that he was awarded a 
Purple Heart and a Combat Infantryman Badge.)  

In addition to the foregoing, the veteran was notified of the 
elements for establishing service connection for PTSD in a 
July 1999 rating decision, an August 1999 SOC, and a December 
1999 supplemental statement of the case (SSOC).  In an 
October 1999 hearing at the RO, the hearing officer informed 
the veteran that he would request VA treatment records 
identified by the veteran at that hearing.  More recently, 
following the Court's June 2001 order to vacate the Board's 
February 2001 decision, the Board sent the veteran a copy of 
the VCAA regulations, which explain what information 
claimants are responsible for providing, and what information 
VA will assist the claimant in obtaining.  Furthermore, in an 
August 2001 letter the Board notified the veteran that they 
were going to try and obtain all available records from his 
treatment with Alan D. Christianson, M.D., who the veteran 
had indicated treated him for the claimed disability.  In 
light of the foregoing, the Board is satisfied that the 
veteran was put on notice as to the evidence needed to 
substantiate his claims, including what evidence he should 
supply, and what evidence VA would assist in obtaining.  See 
38 U.S.C.A. § 5103.

VA also has a duty under the VCAA to assist claimants in 
obtaining evidence necessary to substantiate a claim for 
benefits.  38 U.S.C.A. § 5103A.  Throughout this appeal, the 
RO has assisted the veteran in obtaining relevant evidence.  
The record contains numerous VA treatment records, private 
medical records, and copies of VA examination reports.  Most 
recently, in June 1999, the veteran was afforded a VA 
examination in connection with the claim on appeal.  The 
Board has carefully reviewed that examination report, and 
finds it adequate for making a decision in this appeal.  In 
October 1999, the veteran testified at a hearing at the RO.  
In August 2002, the Board informed the veteran that they were 
going to try and obtain treatment records from Alan D. 
Christianson, M.D.  See 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  Those 
records were obtained in September 2002, and are presently 
associated with the claims file.  The Board has carefully 
reviewed the file, including the veteran's statements, and 
the Board is unaware of any additional evidence that should 
be obtained prior to proceeding with this appeal.  In short, 
the Board finds that the duty to assist the veteran was 
satisfied, and the case is ready for appellate review.  See 
38 U.S.C.A. § 5103A.

It is noted that the veteran submitted additional evidence 
directly to the Board in April 2002, along with a waiver of 
RO consideration of that evidence.  Additionally, the Board 
obtained additional treatment records in September 2002.  
Prior to February 22, 2002, the provisions of 38 C.F.R. 
§ 20.1304(c) required that any additional evidence submitted 
by the veteran and accepted by the Board be referred to the 
RO for review and preparation of an SSOC, unless this 
procedural right was waived in writing or at a hearing.  That 
regulation was subsequently amended, and the waiver provision 
eliminated, effective February 22, 2002.  See 67 Fed. Reg. 
3,099 (Jan. 23, 2002).  As such, the Board may proceed with 
this appeal.

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Board notes that there has been a regulatory 
change pertaining to the definition of new and material 
evidence, with respect to claims made on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).  As the veteran filed his 
claim prior to this date, the earlier version of the law 
remains applicable in this case.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the 
concept of a well-grounded claim).  

As noted earlier, the basis for the Board's March 1989 denial 
of the claim for service connection for PTSD was that there 
was no probative evidence of a confirmed diagnosis of PTSD.  
Since the time of that decision, the veteran submitted a 
November 2001 medical statement from A.D. Christianson, M.D., 
which indicates that the veteran had been followed at that 
office since March 1998.  Dr. Christianson stated that the 
veteran "has been known to have a long-standing history of 
affective disorder with a post traumatic stress disorder," 
which he indicated was "historically a service related 
psychiatric condition ..."  The Board finds that Dr. 
Christianson's statement constitutes new and material 
evidence sufficient to reopen the veteran's claim for service 
connection for PTSD.  The statement is new, in that it was 
not previously of record.  The statement is material in that 
it suggests that the veteran has a current diagnosis of PTSD.  
As such, the evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for PTSD, and the claim is reopened.  
38 C.F.R. § 3.156(a).  

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Where the determinative issue in a service 
connection claim involves a medical diagnosis, competent 
medical evidence is required.  This burden cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992). 

In regard to claims for service connection for PTSD, the 
Court has indicated that such claims require the following 
elements:  1) a current clear diagnosis of PTSD; 2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and, 3) medical evidence of a causal nexus 
between the current PTSD symptomatology and the verified 
stressor(s).  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128, 138 (1997).  Further, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

In the present case, a review of the record reveals that the 
veteran had active service from October 1952 to August 1954, 
during the Korean Conflict.  According to information on the 
veteran's DD Form 214, he was awarded various decorations, 
medals, and badges, including the Purple Heart and the Combat 
Infantryman Badge.  Thus, there is evidence to establish that 
the veteran had combat service.  As such, his statements 
regarding the stressful experiences he endured while serving 
on active duty are accepted as credible.  Therefore, the next 
question in this appeal is whether the veteran has a current 
diagnosis of PTSD.

A review of the medical evidence of record reveals that in a 
March 1987 VA examination report, the veteran was described 
as nervous and expressionless, with poor insight and poor 
memory.  The veteran was diagnosed with probably post 
phlebitic syndrome and PTSD.  In a VA compensation and 
pension examination conducted that same month, the veteran 
was diagnosed with chronic schizophrenia residual, which the 
examiner noted was "based mainly on this veteran's 
history."

In a June 1999 VA examination, the veteran was diagnosed with 
schizophrenia, undifferentiated type in good remission.  The 
examiner commented that "[t]here are no symptoms that are 
consistent with the diagnosis of PTSD."  He also stated the 
following:  

[t]he veteran's psychiatric condition is 
clearly on[e] of Schizophrenia not PTSD 
and he has consistently been diagnosed 
with this condition by psychiatrists over 
time.  The one and only time that the 
veteran received a diagnosis of PTSD was 
during a physical evaluation (March 20, 
1987) for disability purposes by a 
medical physician not a psychiatrist or 
psychologist.  It is important to note 
that no symptoms were listed at the time 
of that evaluation that supported the 
diagnosis and it was supposed to be an 
evaluation of the veteran's medical not 
psychiatric conditions.  It should be 
noted that the findings of this 
examination are consistent with the 
previous psychiatric compensation and 
pension evaluation completed 3/9/87.

As noted earlier, in April 2002, the veteran's representative 
submitted a statement from Dr. Christianson.  That statement 
indicates that the veteran had been followed in that office 
since March 1998, and had been known to have a long-standing 
history of affective disorder associated with a PTSD.  Dr. 
Christianson stated that this "was historically a service 
related psychiatric condition, which was originally treated 
with Mellaril beginning in 1957."  He further stated that 
the veteran "has been followed in this office both for his 
psychiatric condition and for other medical disorders," and 
that "[f]urther information can be obtained by contacting 
this office."  In light of that letter, the Board contacted 
Dr. Christianson requesting copies of any treatment records 
for the veteran.  Copies of those records were received in 
September 2002.  The records reflect treatment from March 
1998 to December 2001.  The Board has carefully reviewed 
those records, which contain a copy of the November 2001 
letter.  However, they are otherwise silent as to any 
treatment for a psychiatric disorder, including PTSD.  
Rather, the records reflect treatment for several other 
unrelated disorders.  

The Board's responsibility is to assess the credibility and 
weight given to the evidence.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  The Board may also rely on a 
particular medical expert's opinion as satisfying the 
statutory requirement of an adequate statement of reasons or 
bases where the expert has given fair consideration to the 
material evidence that appears to support the appellant's 
contentions.  Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

In this case, the Board finds that the opinion provided in 
the June 1999 VA examination report is persuasive in its 
conclusion that the veteran does not have a current PTSD 
diagnosis.  The examination report was completed by a 
resident psychiatrist, and co-signed by a staff psychiatrist.  
The report indicates that the veteran's claims folder and 
treatment records were reviewed.  The report contains a 
detailed summary of the veteran's medical and psychiatric 
history, and acknowledges the veteran's combat service.  The 
examination report also contains a report of findings from a 
mental status examination, which supports the diagnostic 
impression of schizophrenia.  The examiner concluded with a 
specific discussion as to why the veteran did not have a 
current diagnosis of PTSD, and why an earlier diagnosis of 
PTSD in the record was not reliable.  In short, the Board 
finds that the June 1999 examination report and opinion is 
thorough, and well-supported by documented facts in the 
record.

Contrarily, the statement from Dr. Christianson is cursory 
and conclusory.  Dr. Christianson does not include any 
supporting facts for his statement that the veteran had a 
"long-standing history of affective disorder associated with 
a post traumatic stress disorder."  He indicates that 
further information could be obtained by contacting his 
office, but a review of his treatment records is negative for 
any evidence that Dr. Christianson has treated the veteran 
for any sort of psychiatric disorder.  Rather, it appears 
that Dr. Christianson's statement of the veteran's 
psychiatric history is based on the veteran's report of his 
own history.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (a bare transcription of lay history, unenhanced by 
any additional medical comment, does not constitute competent 
medical evidence). 

In light of the foregoing, the Board finds that the June 1999 
VA examiner's opinion that the veteran does not currently 
have a PTSD diagnosis is more probative than the statement 
from Dr. Christianson.  Moreover, in the absence of a current 
diagnosis of PTSD, the veteran does not meet one of the 
essential elements for establishing service connection for 
PTSD, and his claim must fail.  See 38 C.F.R. § 3.304(f).

The Board acknowledges the veteran's testimony and 
contentions that he currently has PTSD due to his active 
service.  However, as a layperson, the veteran is not 
competent to provide a medical diagnosis or an opinion as to 
medical causation.  See Espiritu, 2 Vet. App. at 494-95 
(laypersons may be competent to provide an "eye-witness 
account of a veteran's visible symptoms," but they are not 
capable of offering evidence that requires medical 
knowledge).  Rather, medical evidence on this point is 
needed.  In the present case, there is probative medical 
evidence indicating that the veteran has a current diagnosis 
of schizophrenia, but there is no probative evidence that he 
has PTSD.  As such, the evidence does not support the 
veteran's claim for service connection for PTSD.  To the 
extent that the veteran may wish to pursue a claim for 
entitlement to service connection for schizophrenia, that 
issue has not been prepared for appellate review, and the 
Board is without jurisdiction to consider that issue at this 
time.  Nevertheless, in the Introduction to this decision the 
Board referred that issue back to the RO for appropriate 
action.  

In conclusion, for the reasons discussed above, the Board 
finds that although the file contains new and material 
evidence sufficient to reopen the claim for service 
connection for PTSD, the preponderance of the evidence is 
against a claim for service connection for PTSD, and the 
appeal is denied.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable, and the appeal as to this issue is 
denied.  See Ferguson v. Principi, 273 F.3d 1072 (Fed. Cir. 
2001) (38 U.S.C.A. § 5107(b) only requires that the Board 
consider all the evidence and material of record; the 
benefit-of-the-doubt provision only applies where there is an 
approximate balance of positive and negative evidence).  


ORDER

New and material evidence was submitted to reopen a claim for 
service connection for PTSD, and to that extent the appeal is 
allowed.
 
Service connection for PTSD is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

